Title: From George Washington to George Mason, 7 October 1787
From: Washington, George
To: Mason, George



Dear Sir,
Mount Vernon October 7th 1787

Doctr Stu[a]rt whom I have seen since his return from Gunston informs me (of what indeed you had done before) that your Crop of Corn is very short—and that you had it in contemplation to draw a supply from No. Carolina might be had cheap.
My crop is much below what I had conceived, even from the distressing accounts which were handed to me. I much doubt whether the aid of 800 Barriels will be more than sufficient to carry me thro’ the year. If therefore you have matured any plan by which my adding 500 barriels would be the means of facilitating, I shold be glad to be informed of it. In that case, if I can see my way to obtain the money (necessary for the payment) I would gladly join you.
I am sorry to hear you met with an accident on your return. I hope you experience no ill effect from it. The family here join me in compliments and good wishes to you, Mrs Mason and Family. I am Dr Sir, Yr Most Obed. & Affecte Hble Servant

G. Washington

